significant index no department of the treasury - internal_revenue_service washington d c tax_exempt_and_government_entities_division apr tep ert ad re dear hospital health system nursing home child_care_facility this letter is to inform you that hospital's request for modifications of the conditional waivers of the minimum_funding_standard granted for the plan for the plan_year ending december ruling letter dated date and for the plan years ending december and december approved accordingly we are replacing the conditions outlined in our ruling letter dated date with the conditions below granted in a ruling letter dated date and modified in a granted in a ruling letter dated date have been security will automatically be moved to the first collateral acceptable to the is maintained for the plan for the full amount of the funding waivers it is anticipated that the furthermore position upon the expiration of the liens currently held by will be notified in advance of any disposition of it is anticipated that the hospital assets or merger of the hospital with another organization and that the hospital the hospital makes the following contributions to the plan _ will be given an opportunity to protect its financial interests inthe - i contributions of at least dollar_figure each will be paid_by each due_date for required quarterly contributions under sec_412 or sec_430 of the internal_revenue_code code as applicable beginning date such contributions will continue until the plan’s enrolled_actuary certifies ‘that the plan is fully funded according to the provisions of sec_404 of the code for plan years beginning before date or that the plan's funding shortfall is zero according to the provisions of sec_430 of the code but without reducing plan assets for carryover or prefunding balances for plan years beginning after date proof of such contributions must be provided within days after each contribution is due or days after the date of this ruling letter if later beginning with the date payment ii in addition quarterly contributions will be made to eliminate the dollar_figure shortfall in contributions over a period of two years these contributions will be at least dollar_figure required quarterly contributions under sec_412 or sec_430 j of the code as applicable the first such contribution will be due_date and the last such contribution will be due_date however no each and will be made by each due_date for _ such contributions will be required after the date the enrolled_actuary certifies that the plan is fully funded according to the provisions of sec_404 of the code for plan years beginning before date or that the plan's funding shortfall is zero according to the provisions of sec_430 of the code but without reducing plan assets for carryover or prefunding balances for plan years beginning after date proof of such contributions must be provided within days after each contribution is due the hospital files forms to report any accumulated funding deficiencies _ that may arise while the plan is subject_to a waiver of the minimum_funding_standard or if later any year in which there is an accumulated_funding_deficiency for years beginning before date or in which there is any remaining unpaid minimum contribution for years beginning after date and pays the applicable excise_tax that is due under ‘ sec_4971 of the code for those plan years in a timely manner a copy of form_5330 and proof of payment of the excise_tax will be provided to the service within days after the form_5500 is filed or days after the date of this letter_ruling if later beginning with the form_5330 filed for the plan_year ending december -exists in the funding_standard_account of the plan beginning with the plan_year ending december excise_tax under sec_4971 of the code according to the procedures and timing specified in applicable guidance published by the service furthermore for each plan_year that a deficiency the hospital requests a waiver of the the hospital provides the following information for each pian year that the plan is subject_to a waiver of the minimum_funding_standard or if later any year in which there is a deficiency in the funding_standard_account for plan years beginning before date or if there is any remaining unpaid - minimum contribution for plan years beginning after date i a copy of the annual actuarial valuation report form_5500 including attachments and december statement of plan assets to be provided within days after the form_5500 is filed or days after the date of this ruling letter if later beginning with the information filed for the plan_year ending december ii copies of consolidating and consolidated quarterly financial results including balance_sheet income and expense statement and cash_flow information for the health system to be provided within days after the end of each quarter or days after the date of this letter_ruling if later beginning with the quarter ending date iii copies of audited annual reports including consolidated and consolidating statements for the health system to be provided by april after the end of each fiscal_year or days after the date of this ruling letter if later beginning with the fiscal_year ending date iv a copy of the document that outlines the hospital’s long-term strategic plan and financial forecast to be provided by december of each year or days after the date of this ruling letter if later beginning with ‘date _ for any plan_year that the plan is subject_to a waiver of the minimum_funding_standard or if later any year in which there is a funding deficiency for years beginning before date or in which there is any remaining unpaid _ minimum contribution for years beginning after date the it is not necessary for the hospital to resubmit any information that has already been provided to the service hospital does not establish a new defined benefit or defined_contribution_plan nor does it increase the benefits payable under the existing plans based on information provided by the hospital benefits under the plan ceased accruing and the only defined_contribution_plan is a plan described as of april under sec_403 of the code that provides employer matching_contributions of of employee contributions up to of compensation please note that the hospital has received three funding waivers beginning with the plan_year ending december sec_412 of the internal_revenue_code and sec_303 of erisa limit the number of funding waivers to three in any fifteen- year period therefore the hospital will not be able to request any additional funding waivers until the plan_year ending december effect after amendment by the pension_protection_act of ppa '06 in sec_412 of the code and sec_302 of erisa as amended this limit continues to remain in information must be provided to both of our office and to of the or other individuals designated by the respective agencies using the address numbers or fax numbers below you agreed to these conditions in a letter dated date if any one of these conditions is not satisfied all three waivers are retroactively null and void the conditional waivers were granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa’ prior to amendment by ppa ‘06 the hospital is a small independent facility located in short-term acute care hospital and is part of the health system along with the nursing home and child_care_facility ti is a general - the hospital experienced a significant decrease in operating cash_flow beginning in primarily due to decreased patient volume and the loss of one of its general surgeons and later the loss of its entire orthopedic and urological surgical groups the hospital was able to replace both groups and return surgical volumes to their previous levels by the end of the hospital has taken a number of steps to address its financial difficulties including the review of referral patterns and employed physician contracts the identification of cost-saving opportunities the recruitment of surgical specialties in order to increase patient volume and revenue and the renegotiation of hmo contracts in order to gain better reimbursement terms in addition the hospital froze the pension_plan effective april to eliminate the cost of continuing benefit accruals despite the health system’s financial difficulties they continued to make contributions to the plan for the plan years ending december and have funded dollar_figure required for those plan years in the absence of funding waivers the hospital has contributed dollar_figure date under the waiver agreement from date through contributions that would have been of the approximately dollar_figure and the hospital requested a modification of the funding waiver on the basis that they had not fully understood that the condition regarding required contributions for the year referenced contributions credited to the plan_year as opposed to plan contributions made during the complying with the other conditions imposed on these funding waivers plan_year the hospital has shown good_faith in hence the waivers of the minimum_funding standards for the plan for the plan years ending december conditions listed above have been modified subject_to the and your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized these rules are continued after amendment by ppa '06 in sec_412 of the code and sec_302 of erisa as amended please note that any amendment that increases the liabilities of a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the health system would be considered an amendment for purposes of these sections of the code and erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the health system covering employees covered by this plan would be considered an amendment for purposes of these sections of the code and erisa in addition any such amendments would violate the above conditions upon which the waivers are granted oo _ at to the and to your sincerely yours we have sent a copy of this letter to the if you require further assistance in this matter please contact authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent andrew e zuckerman director employee_plans rulings and agreements
